I concur in all that is contained in Mr. Justice ELLIS' opinion except condemnation of the attorney's fees allowance. It is a rash thing to presume that the attorney for the mortgagee intended his legal services as a gratuity to his client. If he did not, the law will imply an enforceable promise from the client to pay a reasonable fee for foreclosing the mortgage. Why cannot indemnity against what the law will imply as a recoverable attorney's fee be recovered in a case like this? I think it can be on the very principle which is cited to deny it, namely indemnification.
                          ON REHEARING